Citation Nr: 0410842	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus L4-5, with chronic low back pain.  

2.  Entitlement to a compensable evaluation for residuals of a 
fracture of the right fifth metacarpal (major).  

3.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the right knee, status, 
postoperative.  

4.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee prior to April 16, 
1998.  

5.  Entitlement to an evaluation in excess of 20 percent for 
retropatellar pain syndrome of the left knee, status post 
arthroscopic surgery for lateral release, from July 1, 1998.  

6.  Entitlement to a compensable evaluation for hiatal hernia 
prior to November 17, 2000.  

7.  Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia from January 1 to May 20, 2001, and from July 1, 
2001.  

8.  Entitlement to a compensable evaluation for macular 
degeneration of the right eye.  

9.  Entitlement to a compensable evaluation for mitral valve 
prolapse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from October 1984 to September 
1995.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
The appellant disagreed and this appeal ensued.  

In January 2000, the Board denied a claim of service connection 
for bilateral hand and shoulder disabilities, and remanded the 
claims of entitlement to:  

* A rating in excess of 40 percent for herniated nucleus pulposus 
L4-5, with chronic low back pain; 
* A compensable rating for residuals of a fracture of the right 
fifth metacarpal (major); 
* A rating in excess of 10 percent for retropatellar pain syndrome 
of the right knee, status, postoperative; 
* A rating in excess of 10 percent for retropatellar pain syndrome 
of the left knee prior to April 16, 1998; 
* A rating in excess of 20 percent for retropatellar pain syndrome 
of the left knee, status post arthroscopic surgery for lateral 
release, from April 16, 1998; 
* A compensable evaluation for hiatal hernia;  
* A compensable evaluation for macular degeneration of the right 
eye;  
* A compensable evaluation for mitral valve prolapse; and 
* Special monthly compensation by reason of being in need of 
regular aid and attendance, or on account of being housebound.  

By a January 2000 statement, the appellant withdrew his claim 
seeking special monthly compensation.  After further development, 
the RO issued rating decisions that denied higher evaluations for 
the low back, fractured finger, knee, eye, and cardiac 
disabilities; granted a temporary total evaluation for the hiatal 
hernia from November 17 to December 31, 2000; granted a 10 percent 
evaluation for hiatal hernia effective January 1, 2001; granted a 
temporary total evaluation for the hiatal hernia from May 21 to 
June 30, 2001; and granted a 10 percent evaluation for hiatal 
hernia from July 1, 2001.  Thus, the issues for appellate review 
are as stated on the title page of this decision.  

In July 2003, the appellant testified at a hearing before the 
undersigned Veterans Law Judge designated by the Chairman of the 
Board to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and render a decision in this case.  A transcript of 
the hearing is of record.  
The Board herein renders the determinations set forth in the 
Findings of Fact, Conclusions of Law, and Order below.  With 
respect to the remaining issues on appeal, the Board REMANDS the 
case to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for further evidentiary development and 
adjudication.  VA will notify the appellant if further action is 
required.  


FINDINGS OF FACT

1.  Prior to April 16, 1998, the appellant had retropatellar pain 
syndrome of the left knee manifested by slight recurrent 
subluxation or lateral instability and full range of motion.  

2.  From July 1, 1998, the appellant had retropatellar pain 
syndrome of the left knee manifested by slight recurrent 
subluxation or lateral instability, full range of motion, and mild 
functional impairment.  

3.  Beginning with VA treatment records in May 2000, the 
appellant's left knee disability was manifested by degenerative 
arthritis.  

4.  Prior to November 17, 2000, the appellant's hiatal hernia was 
manifested by daily reflux, moderate erosive esophagitis, and 
episodes of substernal dysphagia for both solids and liquids one 
or two times per week.  

5.  From January 1 to May 20, 2001, the appellant's hiatal hernia 
was manifested by epigastric distress and regurgitation.  

6.  Macular degeneration of the right eye is manifested by no 
signs of active retinopathy and no eye pathology or symptoms 
despite a slight irregular macular pattern.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
for retropatellar pain syndrome of the left knee prior to April 
16, 1998, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2003).  

2.  The criteria for an increased disability evaluation for 
retropatellar pain syndrome of the left knee, status post 
arthroscopic surgery for lateral release, currently evaluated as 
20 percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2003).  

3.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the left knee are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2003).  

4.  The criteria for a 30 percent evaluation for hiatal hernia 
prior to November 17, 2000, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.114, Diagnostic 
Code 7346 (2003).  

5.  The criteria for an evaluation in excess of 10 percent for 
hiatal hernia from January 1 to May 20, 2001, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.114, Diagnostic Code 7346 (2003).  

6.  The criteria for a compensable evaluation for macular 
degeneration of the right eye are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.84a, 
Diagnostic Code 6011 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  General Law and Regulations

The appellant seeks disability evaluations greater than those 
assigned by the agency of original jurisdiction.  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  Requests for increased disability 
ratings require consideration of the medical evidence of record 
compared to the criteria in the VA Schedule for Rating 
Disabilities.  38 C.F.R., Part 4 (2003).  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  A 
claim will be denied only if the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in appellate 
status by disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In such cases, separate ratings may be assigned for separate 
periods based on the facts found, a practice known as "staged" 
ratings.  

B.  Left Knee Disabilities

1.  Rating Criteria

The left knee disability is currently evaluated pursuant to the 
criteria of Diagnostic Code 5257.  Under Diagnostic Code 5257, for 
other impairment of the knee, recurrent subluxation or lateral 
instability is rated at 10 percent disabling if slight, 20 percent 
if moderate, and 30 percent if severe.  Under diagnostic Code 5003 
degenerative arthritis established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate diagnostic 
code for the lumbar spine.  Limitation of flexion of a knee is 
rated under Diagnostic Code 5260 as follows:  

  Flexion limited to 15 degrees 
.....................................      30 percent
  Flexion limited to 30 degrees 
.....................................      20 percent
  Flexion limited to 45 degrees 
.....................................      10 percent
  Flexion limited to 60 degrees 
.....................................        0 percent

Limitation of extension of a knee is rated under Diagnostic Code 
5261 as follows:   

  Extension limited to 45 degrees 
...................................      50 percent
  Extension limited to 30 degrees 
...................................      40 percent
  Extension limited to 20 degrees 
...................................      30 percent
  Extension limited to 15 degrees 
...................................      20 percent
  Extension limited to 10 degrees 
...................................      10 percent
  Extension limited to 5 degrees 
....................................         0 percent

When, however, the limitation of motion is noncompensable under 
that criteria, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, the knees 
are to be rated as follows:  

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  
...........................  20 percent
With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  
....................  10 percent

(These ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion.)  38 C.F.R. § 4.71a (2003).  

Arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 based on additional 
disability.  For example, a knee disorder rated under Diagnostic 
Code 5257 may involve additional disability justifying a separate 
rating if there is limitation of motion under Diagnostic Codes 
5260 or 5261 that meets the criteria for a noncompensable rating.  
See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Therefore, if a claimant has a disability 
rating under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of motion 
severe enough to warrant a noncompensable evaluation under 
Diagnostic Codes 5260 or 5261, a separate rating is available 
under Diagnostic Codes 5003 or 5010.  VAOPGCPREC 9-98.  

As the criteria of Diagnostic Codes 5003, 5260, and 5261 are 
predicated on a loss of motion, an evaluation of the disability in 
light of that criteria must consider whether there is additional 
functional loss due to pain on motion.  38 C.F.R. §§ 4.40, 4.45 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1993).  As the 
criteria of Diagnostic Code 5257 are not predicated on loss of 
range of motion, an analysis of the impact of pain and functional 
loss is not necessary.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The knee disabilities might alternatively be evaluated pursuant to 
other diagnostic criteria.  Under Diagnostic Code 5258, dislocated 
semilunar cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, may be assigned a 20 percent evaluation.  
Under Diagnostic Code 5259, removal of symptomatic semilunar 
cartilage may be assigned a 10 percent evaluation, and requires 
consideration of functional loss due to pain because removal of 
the semilunar cartilage may result in complications producing loss 
of motion.  VAOPGCPREC 9-98.  Under Diagnostic Code 5263, a 10 
percent evaluation may be assigned for acquired traumatic genu 
recurvatum with weakness and insecurity in weight bearing 
objectively demonstrated.  (Evaluation of the disabilities will 
not be considered under the criteria of Diagnostic Code 5256, for 
ankylosis, or under Diagnostic Code 5262 for impairment of the 
tibia and fibula, as the record does not show that the left or 
right knee disabilities are manifested by ankylosis or by malunion 
or nonunion of the tibia and fibula.)  

2.  Increased Evaluation for Left Knee Disability Prior to April 
16, 1998

Results of a medical board evaluation in April 1995 showed the 
appellant was medically separated in part due to retropatellar 
pain syndrome.  VA x-ray in September 1996 showed intact osseous 
structures and preserved joint space.  VA treatment records in 
November 1996 indicated bilateral retropatellar subluxation, right 
greater than left.  VA general medical examination in March 1997 
revealed a history of giving way and locking of the left knee two 
to three times per day, with surgery suggested sometime in the 
future.  There was full range of motion of the left knee.  VA x-
ray report in January 1998 showed no suggestion of degenerative 
change or patellar tracking abnormality.  VA treatment records in 
April 1998 revealed left patellar maltracking and lateral 
deviation.  VA treatment record on April 16, 1998, indicated the 
appellant underwent left knee arthroscopy to release soft tissues 
to assist with patellar tracking.  

There is no indication of arthritis affecting the knee prior to 
April 16, 1998.  VA x-ray report of January 1998 showed no signs 
of degenerative joint disease.  Thus, the criteria of Diagnostic 
Code 5003 are not applicable.  There is indication of subluxation, 
as shown in the November 1996 VA treatment records and the March 
1997 VA general medical examination.  Although the January 1998 VA 
x-ray report showed no patellar tracking abnormality, treatment 
records in April 1998 did reveal left patellar maltracking and 
lateral deviation.  There is also evidence of recurrent 
subluxation or lateral instability, but not more than slight, 
because the evidence also shows that prior to the surgery, the 
veteran's gait was steady, crepitus was heard in knees, and he had 
full range of motion.  It was noted that he had experienced pain 
for the previous 10 year in the knee.  There is no evidence of 
moderate or severe recurrent subluxation or lateral instability.  
Indeed the record is silent for complaints or treatment of the 
knee for one year prior to the surgery.  Based upon this evidence, 
the Board finds that the preponderance of the evidence is against 
the claim of entitlement to a rating greater than 10 percent for 
retropatellar pain syndrome of the left knee prior to April 16, 
1998, under either diagnostic code 5003, or 5257.  

An evaluation might alternatively be based on criteria for 
limitation of motion.  However, the VA general medical examination 
in March 1997 revealed full range of motion of the left knee, as 
did the examination of the veteran's knee immediately prior to 
surgery.  There is no other evidence referring to any loss of 
motion of the left knee.  Accordingly, an evaluation in excess of 
10 percent is not warranted under the criteria of Diagnostic Codes 
5260 or 5261.  Finally, the record does not contain any indication 
of functional loss due to pain on motion that would warranted 
consideration of additional benefits under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003).  

Finally, there is also no evidence of dislocated semilunar 
cartilage with frequent episodes of locking, pain, and effusion, 
which might warrant consideration of Diagnostic Code 5258.  The 
records show no indication of impairment of the tibia and fibula, 
ankylosis, or malunion or nonunion of the tibia and fibula that 
would warrant consideration of a higher evaluation under 
Diagnostic Code 5262.  As noted above, his gait was described as 
normal immediately prior to his surgery in April 1998.  

3.  Increased Evaluation for Left Knee Disability from July 1, 
1998

On April 16, 1998, the appellant underwent left knee arthroscopy.  
He received a temporary total rating under 38 C.F.R. § 4.30 from 
that date to June 30, 1998, with a 20 percent evaluation assigned 
from July 1, 1998, pursuant to the criteria of Diagnostic Code 
5257.  

VA examination in May 1998 indicated the appellant complained of 
left knee giving way.  Physical therapy and steroid injections had 
failed to provide relief.  It was noted that the April 1998 
procedure had not helped, and that the knee gave way 6-8 times 
since the procedure and locked about once per day.  Though the 
appellant was returning to his part-time restaurant management 
job, he was incapable of kneeling and had impaired ability to 
squat, climb stairs, or run.  Examination showed a limp on the 
left side without an assistive device.  He easily moved about 
examining room, mounted and dismounted the examining table, and 
rose from supine to sitting position.  He could not hop on his 
left leg.  There was full range of motion with pain on motion, 
patella grind, apprehension, and effusion.  The impression was 
postoperative residual pain and dysfunction (weakness, 
fatigability, incoordination) of the left knee, without 
improvement since recent surgery.  

VA treatment records in May 1999 showed anterior left knee pain.  
Range of motion was from zero to 145 degrees.  X-ray of the left 
knee was normal.  

VA treatment records in October 1999 noted left knee pain, with 
good results from an April 1998 surgery until a car accident two 
months thereafter.  The left knee ricocheted off the dashboard, 
and since then he has undergone physical therapy with residual 
swelling, instability, popping, and clicking.  Going up stairs 
caused increased pain and going down stairs caused instability.  

Following an automobile accident in December 1999, the appellant 
underwent a left knee diagnostic arthroscopy.  Physical 
examination prior to surgery revealed medial joint line tenderness 
with positive Apley compression and a plus-minus McMurray positive 
test.  A probably medial meniscal tear was suspected.  Following 
the procedure, the surgeon indicated that, in essence, this was a 
completely normal diagnostic arthroscopy with no meniscal tear 
seen.  

VA examination in April 2000 indicated the appellant complained of 
a motor vehicle accident in May 1998 and a history of two 
surgeries, most recently discussed in treatment and surgical 
records in December 1999 showing medial joint line tenderness.  He 
stated he used a brace weekly, though he did not bring it to the 
examination.  He reported pain and swelling five to six days per 
week.  There was popping, occasional give way, occasional falling, 
weakness and fatigability due to pain, and incoordination.  The 
examiner noted mild functional impairment, resulting in an 
additional loss of five degrees flexion.  

VA treatment records in May and June 2000 indicated left knee 
pain, for which he had received injections in the past.  The 
records noted degenerative joint disease of the left knee.  

VA treatment records in April 2002 showed left knee pain secondary 
to degenerative joint disease with full range of motion and no 
effusion.  

VA treatment records in August 2002 indicated early degenerative 
joint disease of the left knee, without relief from cortisone 
injections.  It was noted the appellant used a brace and could not 
take nonsteroidal anti-inflammatory drugs due to his gastric 
symptomatology.  

The evidence summarized above does not indicate moderate or severe 
recurrent subluxation or lateral instability that would support a 
higher evaluation under Diagnostic Code 5257.  The VA examinations 
in May 1998 and April 2000 showed occasional give way and falling, 
though not more severe than that reported prior to the April 1998 
procedure.  Thus, the facts warrant not more than a 10 percent 
evaluation for slight impairment under Diagnostic Code 5257.  The 
RO, however, assigned a 20 percent evaluation for moderate 
impairment based on findings in the May 1998 and April 2000 
examinations, as well as treatment records in May and October 
1999, showing mild functional impairment due to weakness, 
fatigability, and incoordination.  The VA examination in May 1998 
noted that the appellant was unable to kneel and impaired in his 
ability to squat, use stairs, or run, which impaired his 
performance as a restaurant manager.  These findings, the RO 
concluded, supported a 20 percent under Diagnostic Code 5257.  
However, the criteria of Diagnostic Code 5257 are not predicated 
on loss of range of motion and thus the impact of pain and 
functional loss is not applicable to this criteria.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Thus, the appellant's 20 percent 
evaluation under Diagnostic Code 5257 (which the Board will not 
alter) compensates the appellant for symptomatology more severe 
than present.  

The appellant argues that he should be assigned a separate 
compensable evaluation for arthritis of the left knee.  Even with 
the excessive compensation, the appellant warrants a separate 10 
percent evaluation for degenerative arthritis of the left knee.  
VA treatment records in May and June 2000 indicated degenerative 
joint disease of the left knee.  These findings were confirmed in 
VA treatment records in April 2002 and in August 2002.   As the 
range of motion findings showed normal motion of the left knee, 
which is noncompensable under the criteria of Diagnostic Codes 
5260 and 5261, a 10 percent evaluation for degenerative arthritis 
of the left knee is assigned under Diagnostic Code 5003 based from 
the May 2000 VA treatment records.  

C.  Increased Evaluation for Hiatal Hernia

1.  Rating Criteria

Hiatal hernias are rated based on criteria found at Diagnostic 
Code 7346.  See 38 C.F.R. § 4.114 (2002).  A 10 percent evaluation 
is assigned for hiatal hernia with two or more of the symptoms 
noted for the 30 percent evaluation of less severity.  A 30 
percent evaluation may be assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation is 
warranted if there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of health.  
Where, as here, the criterion does not provide a zero percent 
evaluation, such evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31 (2002).  

2.  Increased Evaluation for Hiatal Hernia Prior to November 17, 
2000

The RO granted service connection for hiatal hernia by a July 1996 
rating decision, citing the medical evaluation board's conclusion 
that the appellant had a diagnosis of hiatal hernia treated with 
Tagamet.  He has initially been assigned a noncompensable 
evaluation effective September 21, 1995, the date of his claim, 
and a temporary total rating pursuant to 38 C.F.R. § 4.30 (2002) 
for a surgical procedure from November 17 to December 31, 2000.  
The appellant herein seeks a compensable evaluation prior to 
November 17, 2000.  

VA general medical examination in March 1997 diagnosed 
gastroesophageal reflux disease (GERD), hiatal hernia, controlled 
with Prilosec.  He complained of heartburn.  

VA treatment records from November 1996 to April 2000 showed 
complaints of heartburn, daily reflux with some lasting more than 
five minutes, moderately severe erosive esophagitis, and 
esophageal inflammation established as a result of reflux, 
moderate in severity, with erosions present.  A biopsy showed 
Barrett's metaplasia and no dysplasia.  There were also 
indications of shoulder and arm pain.  

VA examination in April 2000 noted a small three-centimeter hiatal 
hernia, along  with chronic gastroesophageal reflux disease 
associated with short segment Barrett's esophagus.  The appellant 
complained of frequent bouts of heartburn dating to 1988 and sour 
burning acid regurgitation of stomach contents.  The current 
symptoms included reflux two days per week, particularly worse at 
night, with hoarseness that occurs one or two times a month and 
lasts for three to four days. He also had episodes of substernal 
dysphagia for both solids and liquids one or two times per week.  
He got nauseated and vomited approximately once per week.  Various 
treatment had been tried, with little success.  

VA treatment records in October 2000 showed daily heartburn, easy 
vomiting, and the need for laparoscopic Nissen fundoplication for 
treatment of severe GERD with Barrett's esophagus.  

VA hospital records beginning November 17, 2000, showed 
laparoscopic Nissen fundoplication for treatment of severe GERD 
with Barrett's esophagus.  A VA treatment record discussing a 
barium swallow and scout film of the neck and chest noted a small 
sliding hiatal hernia.  

This evidence warrants a 30 percent evaluation under the criteria 
of Diagnostic Code 7346.  The VA examinations in March 1997 and 
April 2000, and the treatment records beginning in November 1996, 
showed daily reflux and moderate erosive esophagitis, which 
appears consistent with regurgitation and persistently recurrent 
epigastric distress.  He also had episodes of substernal dysphagia 
for both solids and liquids one or two times per week.  These 
criteria support the assignment of a 30 percent evaluation, and it 
is the determination of the Board that the evidence supports a 30 
percent evaluation prior to November 17, 2000.  Symptoms of  pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health have not been shown and a 60 percent 
rating is not warranted.  

3.  Increased Evaluation for Hiatal Hernia from January 1 to May 
20, 2001

Upon expiration of convalescence after the November 2000 surgery, 
the appellant's hiatal hernia was assigned a 10 percent evaluation 
effective January 1, 2001; a 100 percent temporary total 
evaluation for a surgical procedure from May 21 to June 30, 2001; 
and a 10 percent evaluation thereafter.  The appellant herein 
seeks an evaluation in excess of 10 percent for the period from 
January 1 to May 20, 2001, and from July 1, 2001.  

VA treatment records in January 2001 indicated mild to moderate 
GERD with some thickening of the mucosa in the first and second 
portions of the duodenal sweep.  A definite ulcer was not present, 
though the findings suggested the possibility of peptic 
irritation.  VA treatment records in February 2001 showed an 
abnormal gastric emptying study, with hold up in the fundus of the 
stomach despite good clearance from the antrum, though the total 
rate of gastric emptying was within normal limits.  VA treatment 
records in April 2001 showed epigastric discomfort.  VA hospital 
records showed that on May 21, 2001, the appellant underwent redo 
of the open Nissen fundoplication due to recurrence and worsening 
of the GERD symptoms.  He continued to have reflux with a bad 
taste in his mouth almost continually, though heartburn had 
resolved with treatment.  

This evidence shows epigastric distress and regurgitation, two of 
the elements of the criteria for a 30 percent evaluation, thereby 
supporting the current 10 percent evaluation.  There is no 
indication in this evidence of the other elements of that 
criteria, such as dysphagia, pyrosis, substernal or arm or 
shoulder pain, which might indicate considerable impairment of 
health.  Nor is there indication of vomiting, material weight loss 
and hematemesis or melena with moderate anemia, which would 
warrant a still higher 60 percent evaluation.  In light of the 
evidence and based on this analysis, it is the determination of 
the Board that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the period from January 1 
to May 20, 2001.  

The appellant also seeks an evaluation in excess of 10 percent for 
the period from July 1, 2001, following expiration of a temporary 
total evaluation.  Additional evidentiary development is required, 
and this aspect of the claim is addressed in the Remand section of 
this document.  

D.  Increased Evaluation for Right Eye Macular Degeneration

Macular degeneration of the right eye has been rated analogously 
to and assigned a noncompensable evaluation under the criteria of 
Diagnostic Code 6011.  Under this criteria, unilateral or 
bilateral localized scars, atrophy, or irregularities of the 
retina, centrally located, with irregular, duplicated enlarged or 
diminished image, will warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.84a (2003).  

VA examination in March 1997 corrected vision of 20/25 in the 
right eye, and maculopathy with disruption of pigment and drusen-
like deposits irregularly scattered in the posterior pole.  There 
was no sign of active retinopathy.  

A private physician in January 1998 discussed symptoms affecting 
the left eye due to a corneal abrasion, though there was no 
discussion of the right eye.  

VA examination in April 2000 showed corrective vision of 20/20 in 
the right eye, and negative motility, slip lamp examination, and 
external examination.  The impression was "no eye pathology", 
though there was noted right eye slight irregular macular pattern 
with increased granularity.  

A private treatment record in October 2001 for an annual 
examination showed a history of right eye macular scarring without 
symptoms, 20/20 corrected vision, and normal cornea, iris, and 
lens.  

There is no indication from this evidence of localized scarring, 
atrophy, or irregularities of the retina of the right eye, or of 
irregular, duplicated enlarged or diminished images in the right 
eye, which would warrant a 10 percent evaluation using the 
criteria of Diagnostic Code 6011.  The March 1997 VA examination 
revealed maculopathy, but no signs of active retinopathy.  The 
April 2000 VA examination diagnosed "no eye pathology", despite a 
slight irregular macular pattern.  The October 2001 private 
treatment record discussed a history of right eye macular scarring 
without symptoms.  These findings reveal no indication of active 
macular degenerative symptomatology; there is no evidence of an 
unhealed right eye injury, tuberculosis, glaucoma, malignant or 
benign growth, nystagmus, conjunctivitis, ptosis, ectropion, 
entropion, lagophthalmos, optic neuritis, cataract, aphakia, 
dacryocystitis, pterygium, or keratoconus, that would warrant 
consideration of alternative criteria.  In light of the evidence 
and based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against a compensable 
evaluation for macular degenerative of the right eye.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 are 
effective retroactively to claims filed and pending before the 
date of enactment.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  The United States Court of 
Appeals for the Federal Circuit has ruled that the retroactive 
effective date provision of the Act applies only to the amendments 
to 38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  However, the VA regulations promulgated to implement the 
Act provide for the retroactive effect of the regulations, except 
as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

The claims involve requests for increased evaluations, and there 
is no particular application form required.  Thus, there is no 
issue as to provision of a form or instructions for applying for 
these benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  

VA must provide the claimant and the claimant's representative, if 
any, notice of required information and evidence not previously 
provided that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  

After initially adjudicating the claims, the RO sent the appellant 
a January 1997 statement of the case, which informed him of the 
initial decisions and the evidence considered in rating the 
disabilities.  In letters dated in February 2000, March 2000, 
January 2001, September 2001, January 2002, December 2002, 
February 2003, May 2003, and June 2003, the RO informed the 
appellant of the evidence considered in establishing the 
evaluations.  It also issued April 1997 and August 2002 
supplemental statements of the case discussing the criteria for 
evaluating the disabilities and what the evidence showed.  In the 
Board's January 2000 remand, the appellant was told that the 
appellant would develop certain evidence and of what assistance 
the RO would provide.  The appellant has been informed of the 
information and evidence necessary to substantiate the claims.  
There is no indication that additional notification of the types 
of evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Recent litigation involving the notification obligations requires 
some clarification.  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ decision 
was made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming solely 
for the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, regarding the issues decided, a substantially 
complete application was received in October 1995.  Thereafter, a 
rating decision dated in July 1996 adjudicated the claims.  Only 
after that rating action was promulgated did the AOJ provide 
notice to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that pertains to the 
claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter which under 38 
U.S.C.A. § 511(a) are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board makes 
the final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant is 
not compelled under 38 U.S.C.A. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) and Supplemental Statements of the 
Case (SSOC) was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his or her claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her or his claim.  All 
the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  See VAOPGCPREC 1-2004.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical records 
and those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  The claims file includes 
volumes of VA treatment records relevant to the claims herein 
decided.  The Board, in its January 2000 remand, directed the RO 
to obtain addition evidence identified by the appellant, which is 
now associated with the claims file.  The appellant has not 
identified any sources of treatment.  The Board concludes that VA 
has undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought.  Assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim .  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The RO afforded the appellant VA examinations 
in March 1997 and in April 2000.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA have 
been substantially met by the RO.  

ORDER

An evaluation in excess of 10 percent for retropatellar pain 
syndrome of the left knee prior to April 16, 1998, is denied.  

An evaluation in excess of 20 percent for retropatellar pain 
syndrome of the left knee, status post arthroscopic surgery for 
lateral release, form July 1, 1998, is denied.  

A separate 10 percent evaluation for degenerative arthritis of the 
left knee is granted.  

A 30 percent evaluation for hiatal hernia prior to November 17, 
2000, is granted.  

An evaluation in excess of 10 percent for hiatal hernia from 
January 1 to May 20, 2001, is denied.  

A compensable evaluation for macular degeneration of the right eye 
is denied.  


REMAND

With respect to the claim of entitlement to an increased 
disability evaluation for herniated nucleus pulposus L4-5, with 
chronic low back pain, currently evaluated as 40 percent 
disabling, VA has amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, by revising that portion of the criteria applicable 
to the musculoskeletal system addressing disabilities of the 
spine.  The intended effect of this action was to ensure the 
criteria used current medical terminology and unambiguous 
criteria, and that it reflected recent medical advances.  The 
amended criterion is effective September 26, 2003.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  The RO has not adjudicated 
the claim for an increased rating based on this new criteria.  

With respect to the claim of entitlement to an increased 
(compensable) evaluation for residuals of a fracture of the right 
fifth metacarpal (major), VA recently amended the Schedule for 
Rating Disabilities by revising the evaluation criteria for 
ankylosis and limitation of motion of the fingers and thumb in 
order to assure that veterans diagnosed with these conditions 
receive consistent evaluations.  This amendment is effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (Jul. 26, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5227).  The RO has 
not adjudicated the claim for an increased rating based on this 
new criteria.  

With respect to the claim for an increased evaluation for the 
right knee disability, the appellant testified at the July 2003 
hearing that he was to undergo surgery on that knee in October 
2003 at a VA medical facility.  The results of this surgery are 
important to an accurate rating of the disability.  

With respect to the evaluation for hiatal hernia from July 1, 
2001, the appellant testified at his hearing that he received 
treatment from VA medical professionals.  The record includes VA 
treatment records through approximately March 2002, more than two 
years ago.  As VA has an obligation to obtain records in its 
possession, the claim for an increased evaluation for hiatal 
hernia from July 1, 2001, will be remanded.  

With respect to the claim of entitlement to an increased 
evaluation for mitral valve prolapse, the appellant testified at 
the July 2003 hearing that a physician at a VA medical facility 
followed him.  The most recent VA treatment records are in 2002, 
and VA has an obligation to obtain relevant records in its 
possession.  

In view of the foregoing, this case is REMANDED for the following 
action:  

1.  Review the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, is completed.  
In particular, ensure that the notification requirements and 
development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  

2.  Ask the appellant to identify the VA medical facility where he 
underwent right knee surgery in October 2003, and the location of 
any follow-up or subsequent treatment concerning the right knee.  
Once he has provided this information, obtain from the 
facility(ies) identified copies of all surgical and treatment 
records concerning the right knee.  Associate all documents 
obtained with the claims file.  

3.  Obtain from the VA medical facility identified by the 
appellant in his hearing testimony all treatment records 
concerning his hiatal hernia and mitral valve prolapse from March 
2002.  Associate all documents obtained with the claims file.  

4.  Schedule the appellant for VA examinations to determine the 
nature and severity of the disabilities affecting the lumbar 
spine, the right knee, the fractured right fifth metacarpal 
(major), hiatal hernia, and mitral valve prolapse.  Send the 
claims folder to the physicians for review; the reports written by 
the physicians should specifically state that such a review was 
conducted.  Ask the physicians to comment on the presence or 
absence of symptomatology listed in applicable criteria of the 
amended regulations concerning the lumbar spine and finger 
disabilities, as well as those criteria applicable when he filed 
his claim for the lumbar spine, right knee, finger, hernia, and 
mitral valve prolapse disabilities.  A complete rationale should 
be given for all opinions and conclusions expressed.  All 
indicated tests should be conducted and those reports should be 
incorporated into the examinations and associated with the claims 
file.  

5.  After the development requested above has been completed to 
the extent possible, the RO should again review the record and 
adjudicate the claim de novo.  If any benefit sought on appeal 
remains denied, the appellant should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  However, 
the appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to:   
Director, Management and Administration (014)\  Board of Veterans' 
Appeals  810 Vermont Avenue, NW  Washington, DC 20420   
VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED






Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



